J-S27024-19


NON-PRECEDENTIAL DECISION - SEE SUPERIOR COURT I.O.P. 65.37

    COMMONWEALTH OF PENNSYLVANIA               :   IN THE SUPERIOR COURT OF
                                               :        PENNSYLVANIA
                                               :
                v.                             :
                                               :
                                               :
    JAMIE M. BROWN                             :
                                               :
                       Appellant               :   No. 1468 WDA 2018

            Appeal from the PCRA Order Entered September 21, 2018
                 In the Court of Common Pleas of Beaver County
              Criminal Division at No(s): CP-04-CR-0000913-2001


BEFORE:      OLSON, J., OTT, J., and COLINS, J.

MEMORANDUM BY OTT, J.:                               FILED OCTOBER 02, 2019

        Jamie M. Brown appeals from the order entered September 21, 2018,

in the Beaver County Court of Common Pleas, dismissing, after a hearing, his

serial petition for collateral relief filed pursuant to the Post Conviction Relief

Act (“PCRA”).1 Brown seeks relief from the judgment of sentence of 20 to 40

years’ imprisonment, imposed on May 29, 2002, following his jury conviction

of murder.     On appeal, he asserts the PCRA court erred in dismissing the

petition. For the reasons discussed below, we affirm.




____________________________________________


   Retired Senior Judge assigned to the Superior Court.

1   42 Pa.C.S.A. §§ 9541-9546.
J-S27024-19


     We take the underlying facts and procedural history in this matter from

a prior panel’s March 24, 2016 opinion and the PCRA court’s September 21,

2018 opinion following remand.

     This Court previously set forth the factual basis of this case as
     follows:

           [On March 15, 2001] Aliquippa Police Officer James
           Naim was on routine foot patrol in the Linmar Housing
           Plan when [Brown] approached him from the rear
           firing a nine millimeter handgun. Two bullets struck
           the officer in the head causing his immediate death.
           Testimony established that [Brown], who was well
           known to the law enforcement community, told
           several people that he was going to kill a police officer
           to “set an example.”

     Commonwealth v. Brown, 83 A.3d 1063 (Pa.Super.2013)
     (unpublished memorandum), at 1–2 (internal alterations and
     citation omitted).

     The procedural history of this case is as follows. On May 10, 2002,
     [Brown] was convicted of third-degree murder. On May 29, 2002,
     [Brown] was sentenced to 20 to 40 years’ imprisonment. This
     Court affirmed the judgment of sentence, and our Supreme Court
     denied allowance of appeal. Commonwealth v. Brown, 850
     A.2d 5 (Pa.Super.2004) (unpublished memorandum), appeal
     denied, 581 Pa. 670, 863 A.2d 1142 (2004).

     On June 30, 2005, [Brown] filed a pro se PCRA petition. Counsel
     was appointed and, on February 13, 2008, the PCRA court denied
     [Brown’s] first PCRA petition. This Court affirmed the denial of
     PCRA relief, and our Supreme Court denied allowance of appeal.
     Commonwealth v. Brown, 965 A.2d 289 (Pa.Super.2008)
     (unpublished memorandum), appeal denied, 603 Pa. 689, 983
     A.2d 725 (2009).

     [Brown] thereafter sought federal habeas relief. Such relief was
     denied. Brown v. Mazurkiewicz, 2012 WL 954628 (W.D.Pa.
     Mar. 20, 2012). On July 12, 2012, [Brown] filed a pro se PCRA
     petition, his second. That petition was denied and this Court


                                     -2-
J-S27024-19


      affirmed.    Commonwealth v. Brown,             83   A.3d   1063
      (Pa.Super.2013) (unpublished memorandum).

      On June 7, 2013, [Brown] filed his third pro se PCRA petition.
      Thereafter, [Brown] filed an amended petition along with a motion
      to disqualify the Office of Attorney General (“OAG”) and a motion
      seeking the PCRA court’s recusal. On July 15, 2014, the PCRA
      court denied the motion to disqualify and the motion for recusal.
      On August 12, 2014, the PCRA court issued an amended notice of
      its intent to dismiss the petition without an evidentiary hearing.
      See Pa.R.Crim.P. 907. On December 22, 2014, the PCRA court
      dismissed the petition. This timely appeal followed.

Commonwealth v. Brown, 141 A.3d 491, 495-496 (Pa. Super. 2016)

(footnotes omitted).

      On March 24, 2016, this Court affirmed in part, vacated in part, and

remanded. See id. at 495. While agreeing that Brown’s petition was “patently

untimely[,]” we found that “there [was] a genuine issue of material fact as to

whether [Brown] pled and proved the applicability of the PCRA’s newly-

discovered fact exception.” Id. at 507-508. This genuine issue of material

fact concerned an affidavit filed by Angela White.     Immediately following

Officer Naim’s murder, White was the subject of a drug investigation. In 2013,

she provided an affidavit to Brown in which she stated that, as part of that

investigation, there were wiretaps and, on one of them, an unknown individual

confessed to killing Officer Naim. Id. at 502. We, therefore, remanded the

matter for consideration solely of whether “Brown acted with due diligence in

discovering [that there were wiretap tapes and transcripts in an unrelated

matter that concerned his case]” and whether the wiretaps constituted

admissible evidence. Id. at 507.

                                    -3-
J-S27024-19


      The PCRA court described the background of the wiretaps, their

contents, the events following remand, and its findings of fact as follows:

      On March 17, 2001, [Brown] was arrested and charged with
      [c]riminal [h]omicide relating to the death of Officer James Naim
      of the Aliquippa Police Department. Both the City of Aliquippa
      Police Department and the Beaver County District Attorney’s
      Office requested that the offense be investigated by the
      Pennsylvania State Police and prosecuted by the Pennsylvania
      Office of the Attorney General. During the investigation, the
      Attorney General’s Office did file [a]pplications with the
      Pennsylvania Superior Court seeking authorization to intercept
      electronic and wire communications of various individuals known
      to have associations with [Brown]. The Honorable Justin M.
      Johnson of the Superior Court of Pennsylvania approved three (3)
      separate [a]pplications for interceptions at Docket Numbers 12-1
      W.D. 2001 on March 19, 2001; 12-2 W.D. 2001 on March 22,
      2001, and 12-3 W.D. 2001 on April 9, 2001. The authorized
      intercepts involved the cellular telephones of Michael Glanton,
      Peris Smith and Michael Bigstaff, Jr. The authorized intercepts
      covered periods of time from March 19, 2001 through April 16,
      2001. The [a]pplications which Judge Johnson authorized all
      related, by their allegations, to the murder of Officer Naim, and,
      further, that [Brown] was associated with Anthony Tusweet
      Smith, Perris Smith (both of whom are cousins of [Brown]),
      Michael Glanton and Michael Bigstaff, Jr. in the trafficking of illegal
      drugs.

      As a result of the intercepts which were memorialized on thirty-
      four (34) cassette tapes at Docket Number 12-1 W.D. 2001; fifty-
      three (53) cassette tapes at Docket Number 12-2 W.D. 2001, and
      twenty-two (22) cassette tapes at Docket Number 12-3 W.D. 2001
      (109 total cassette tapes), the Office of the Attorney General did
      file additional charges against various individuals, one of whom
      was Angela Y. White, who also happens to be the maternal aunt
      of Michael Glanton. On March 30, 2001, fifteen (15) days after
      the murder of Officer Naim and thirteen (13) days after the arrest
      of [Brown], the Pennsylvania State Police pulled over and
      impounded a pick-up truck which was being operated by Angela
      White with Michael Glanton in the passenger seat, and a
      subsequent search of the truck revealed twelve (12) kilograms of
      cocaine in a hidden compartment under the bed of the truck. On
      November 30, 2001, Ms. White was interviewed by agents of the

                                       -4-
J-S27024-19


     Pennsylvania Bureau of Narcotics Investigation at Fort Hood,
     Texas, where she was stationed in the military.

     During the interview, which lasted four (4) hours and twenty (20)
     minutes, the agents did play portions of the taped intercepts for
     Ms. White to listen to, and follow-up questions were asked. Some
     of the intercepts related to conversations between and among the
     aforementioned Michael Glanton, Perris Smith, Michael Bigstaff,
     Jr. and other individuals, including Angela White, and those
     intercepts also led to inquiries by the agents of Ms. White’s
     knowledge of the murder of Officer Naim.

                                  ****

     Counsel was appointed for [Brown], and [the PCRA court] did
     grant [m]otions of [c]ourt-appointed counsel to acquire the
     wiretaps and logs from the Superior Court. Because the wiretaps
     were then over fifteen (15) years old, and because the Superior
     Court maintained records of that nature pursuant to internal
     operating procedures known only to the Superior Court, the initial
     attempts of [c]ourt-appointed counsel and [the PCRA court] were
     unsuccessful.    [Brown] then retained private counsel with
     knowledge of the internal operating procedures of the Superior
     Court who, with and by [o]rder of [the PCRA court], was
     successful in securing release from the Superior Court of
     Pennsylvania archives of, first, the logs and tapes of wiretaps (34
     in total) at Docket Number 12-1 W.D. 2001, and subsequently,
     the logs and tapes of wiretaps at Docket Numbers 12-2 W.D. 2001
     and 12-3 W.D. 2001. As noted previously, Docket Number 12-2
     W.D. 2001 contained 53 cassette tapes and Docket Number 12-3
     W.D. 2001 contained an additional 22 cassette tapes, or 109 total
     cassette tapes at all three (3) Docket Numbers.

     Over the course of six and one-half (6½) days, counsel for
     [Brown], counsel for the Commonwealth, this [c]ourt and this
     [c]ourt’s [l]aw [c]lerks listened to all 109 cassette tapes while
     simultaneously reviewing all of the handwritten logs maintained
     simultaneously with the wiretaps of the mobile phone
     conversations. Those six and one-half (6½) days were conducted
     in camera in the [c]ourtroom with only those four (4)




                                    -5-
J-S27024-19


       representatives being present.[2] Following review of the logs and
       wiretaps, the [c]ourt did convene a PCRA Hearing in [c]ourt on
       November 29, 2017.        At that hearing, the [c]ourt granted
       [Brown’s] counsel’s [m]otion that the testimony of Angela White
       be sealed, after which defense counsel called two (2) witnesses
       who testified in [o]pen [c]ourt.

                                  FINDINGS OF FACT

       1.    There is no recording or log of recordings at Docket
       Numbers 12-1,12-2 or 12-3 W.D. 2001 which contain the
       statement of either the caller who initiated the phone call nor the
       recipient who answered the phone call, wherein any person
       claimed responsibility for the “killing of the police officer on
       Linmar, Alliquippa”[.]

       2.    There is no recording or log of recordings at Docket
       Numbers 12-1, 12-2 or 12-3 W.D. 2001, which contains the
       statement of either the caller nor the recipient of the call wherein
       any person was “the killer that was bragging about what he did”.

       3.    The affidavit signed by Angela White at the request of
       Caprice Allen, who was retained by the Innocence Project of Point
       Park University to secure the affidavit, states that she was “asked
       about this” (a wiretap) “when I was being interrogated on the
       Army Base in Fort Hood, Texas”.



____________________________________________


2 Out of the 109 tapes, Brown points to approximately seven instances that
pertain to the instant matter. He outlines these in pages 22 through 26 of his
brief and we take our summarization from there.               In three of the
conversations, Glanton, conversing with unknown individuals, expresses his
unsubstantiated opinion that Brown did not kill Naim. In one of those three
calls, an unknown male claims “there is a rumor that ‘Stink’s’ little brother
may have killed Officer Naim.” Close in time to the murder of Officer Naim,
Anthony Tusweet Smith shot, but did not kill, Kyle Goosby, who later became
a Commonwealth witness in Brown’s trial. In three of the calls, it is unclear
whether the participants are discussing the murder of Officer Naim or the
shooting of Kyle Goosby. Lastly, on April 20, 2001, a conversation took place
between Peris Smith and an individual known only as “Hippie.” During that
conversation, Hippie asks Peris Smith if he has information about the “heater”
used in “that pig thing” with “the five-o.” Peris Smith tells Hippie to “chill.”

                                           -6-
J-S27024-19


     4.    An investigative report authored by Pennsylvania Office of
     Attorney General Narcotics Agent James J. Farmer reveals that an
     interview of Angela White took place at Fort Hood, Texas on
     November 30, 2001.

     5.    A redacted copy of Agent Farmer’s report was provided by
     the Commonwealth to Erika Kreisman [Brown’s trial counsel] in
     discovery. PCRA Hearing Transcript, Page 10, Lines 2 through 19;
     Page 12, Line 24, “it might have been”. Also, see [Brown’s]
     Exhibits Nos. 2 and 3 as entered into the record at the PCRA
     Hearing.

     6.     Attorney Kreisman did not review the discovery she received
     pre trial before coming to testify in the PCRA Hearing.

     7.    The parties submitted a [j]oint [m]otion to [s]upplement
     [r]ecord well after the PCRA Hearing. The [j]oint [m]otion will be
     granted, and the unredacted report of Agent Farmer will be made
     part of this record, and, as also requested by the parties, kept
     under seal.

     8.   The report of Agent Farmer is eight (8) pages in length,
     mostly single spaced, and contains only two (2) paragraphs, Nos.
     31 and 32, in which the Agents focused on any knowledge that
     Ms. White may have had concerning the death of Officer Naim.
     Those two (2) paragraphs were introduced into the record by
     [Brown] as Page 2 of Exhibit 2.

     9.     A complete review of the eight-page report of Agent Farmer
     reveals that all lines redacted from the report relate to the charges
     filed against Ms. White, and no other references to the death of
     Officer Naim are made elsewhere in the report.

     10.    Per the report of Agent Farmer, as set forth on Page 2 of
     Exhibit 2, when asked if she knows or has heard any information
     about Jamie Brown, White stated she only knows of him from the
     newspapers and through Charlene (her sister) telling her Brown
     was arrested for killing a cop." She again stated, “she does not
     know Brown. . .”

     11. At the PCRA Hearing, Angela White did testify on behalf of
     [Brown], and her testimony, for the most part, was consistent
     with the contents of the affidavit that she provided to Caprice Allen
     some twelve (12) years after the untimely death of Officer Naim.

                                     -7-
J-S27024-19



PCRA Court Opinion Following Remand, 9/21/2018, at unnumbered pages 1-

7.3

       On September 21, 2018, the PCRA court denied Brown’s serial PCRA

petition. On October 11, 2017, the PCRA court issued an opinion denying

Brown’s request for discovery. The instant appeal followed.4

       On July 16, 2019, this Court issued a memorandum affirming the PCRA

court’s denial of relief.     On July 22, 2019, Brown filed an application for

reargument. Because we agreed with one of Brown’s contentions, namely

that the failure to provide this Court with the sealed transcript of White’s

testimony from the PCRA hearing and a copy of the unredacted interview notes

of Agent Farmer, was due to a breakdown at the PCRA court, we granted

reargument to obtain those documents and to reexamine the issues impacted

by them. As we have now received the sealed documents from the PCRA




____________________________________________


3We wish to commend the PCRA court for its yeoman efforts in spending 6½
days reviewing, in camera, unsealed logs and wiretaps, before conducting a
hearing.

4 The PCRA court did not order Brown to file a concise statement of errors
complained of on appeal pursuant to Pa.R.A.P. 1925(b). On November 26,
2018, the Honorable Richard Mancini, President Judge of the Court of Common
Pleas of Beaver County, issued a Rule 1925(a) opinion noting that the judge
who had presided over Brown’s case had retired and adopting its September
21, 2018 opinion.




                                           -8-
J-S27024-19


court, we deny as moot Brown’s application to supplement the original record,

and proceed to examine the merits of Brown’s claims.

        On appeal, Brown raises seven issues. Brown’s Brief, at 5-6. Five of

those issues contend that the PCRA court erred in dismissing his petition as

untimely because of his meritorious newly discovered evidence, Brady,5 and

governmental interference claims.              Id.   One issue is a challenge to the

constitutionality of the PCRA’s time-bar; and the remaining challenges the

denial of Brown’s request for discovery. Id.

        “In reviewing the denial of PCRA relief, we examine whether the PCRA

court’s determination is supported by the record and free of legal error.”

Commonwealth v. Mitchell, 141 A.3d 1277, 1283–1284 (Pa. 2016)

(internal punctuation and citation omitted). Further, because this was on a

remand, the jurisdiction of the PCRA court was limited. Our Supreme Court

has stated:

        Following a full and final decision by a PCRA court on a PCRA
        petition, that court no longer has jurisdiction to make any
        determinations related to that petition unless, following appeal,
        the appellate court remands the case for further proceedings in
        the lower court. In such circumstances, the PCRA court may only
        act in accordance with the dictates of the remand order. The PCRA
        court does not have the authority or the discretion to permit a
        petitioner to raise new claims outside the scope of the remand
        order and to treat those new claims as an amendment to an
        adjudicated PCRA petition.




____________________________________________


5   Brady v. Maryland, 373 U.S. 83 (1963).

                                           -9-
J-S27024-19


Commonwealth v. Sepulveda, 144 A.3d 1270, 1280 (Pa. 2016) (footnotes

omitted); see also Commonwealth v. Rivera, 199 A.3d 365, 388-389 (Pa.

2018) (holding that following remand PCRA petitioner is not entitled to raise

new claims and citing cases).

      Lastly, this Court has previously explained the interplay between the

newly discovered facts exception to the timeliness requirements and a

substantive collateral claim of after-discovered evidence as follows:

      The timeliness exception set forth in Section 9545(b)(1)(ii)
      requires a petitioner to demonstrate he did not know the facts
      upon which he based his petition and could not have learned those
      facts earlier by the exercise of due diligence. Due diligence
      demands that the petitioner take reasonable steps to protect his
      own interests. A petitioner must explain why he could not have
      learned the new fact(s) earlier with the exercise of due diligence.
      This rule is strictly enforced. Additionally, the focus of this
      exception is on the newly discovered facts, not on a newly
      discovered or newly willing source for previously known facts.

      The timeliness exception set forth at Section 9545(b)(1)(ii) has
      often mistakenly been referred to as the “after-discovered
      evidence” exception. This shorthand reference was a misnomer,
      since the plain language of subsection (b)(1)(ii) does not require
      the petitioner to allege and prove a claim of “after-discovered
      evidence.” Rather, as an initial jurisdictional threshold, Section
      9545(b)(1)(ii) requires a petitioner to allege and prove that there
      were facts unknown to him and that he exercised due diligence in
      discovering those facts. Once jurisdiction is established, a PCRA
      petitioner can present a substantive after-discovered-evidence
      claim. See 42 Pa.C.S.A. § 9543(a)(2)(vi) (explaining that to be
      eligible for relief under PCRA, petitioner must plead and prove by
      preponderance of evidence that conviction or sentence resulted
      from, inter alia, unavailability at time of trial of exculpatory
      evidence that has subsequently become available and would have
      changed outcome of trial if it had been introduced). In other
      words, the “new facts” exception at:




                                    - 10 -
J-S27024-19


              [S]ubsection (b)(1)(ii) has two components, which
              must be alleged and proved. Namely, the petitioner
              must establish that: 1) the facts upon which the
              claim was predicated were unknown and 2) could not
              have been ascertained by the exercise of due
              diligence. If the petitioner alleges and proves these
              two components, then the PCRA court has jurisdiction
              over the claim under this subsection.

       Thus, the “new facts” exception at Section 9545(b)(1)(ii) does not
       require any merits analysis of an underlying after-discovered-
       evidence claim.

Commonwealth v. Brown, 111 A.3d 171, 176–177 (Pa. Super. 2015) (some

citations and quotation marks omitted, emphases in original), appeal denied,

125 A.3d 1197 (Pa. 2015).

       With this framework in mind, we now turn to the issues raised by Brown.

We initially note, the prior panel of this Court held that Brown’s petition was

“patently untimely” and that the White affidavit in and of itself was not a newly

discovered fact. Brown, supra at 500, 502. Moreover, we remanded this

matter in order to ascertain if Brown acted with due diligence in obtaining the

White affidavit,6 if there was information on the wiretaps that was admissible,

and, if so, whether it constituted a newly discovered fact and/or Brady

material.

       Brown’s first issue is less a separate issue than a compilation of the

issues that follow it, as he generally states that his petition was timely under



____________________________________________


6The PCRA court held that Brown acted with due diligence. PCRA Ct. Op. at
7.

                                          - 11 -
J-S27024-19


either the newly discovered facts and/or the governmental interference

exception. See Brown’s Brief, at 45-52. Therefore, we will address it at the

conclusion of this memorandum. However, to the extent that Brown raises a

claim of governmental interference in his first issue, we find that it was not

properly before the PCRA court as Brown raised it for the first time in his post-

remand amended PCRA petition filed without leave of court on April 28, 2017.

See Amended Petition for Post-Conviction Relief, 4/28/2017, at 21.            As

discussed above, our Supreme Court has specifically held that a PCRA

petitioner cannot raise new claims on remand. Rivera, supra at 388-389.

Thus, to the extent Brown raises this claim, it fails.

      In his second and third claims, Brown contends the PCRA court erred in

holding that the information and testimony of Angela White were neither facts

nor newly discovered. Brown’s Brief, at 42-59.

      Brown first contends that the PCRA court erred in holding counsel could

have discovered White’s information prior to trial, and, therefore, it was not

newly discovered. Brown’s Brief, at 53-59.

      At the November 2017 PCRA hearing, trial counsel testified she knew of

the existence of White and that White had information about the matter;

counsel wrote to her but did not receive a response and made no further

attempts to contact White. N.T. PCRA Hearing, 11/27/2017, Vol. II. at 10,

14.   Brown does not dispute this, but claims counsel was unaware of the

details of White’s information, did not have the unredacted interview notes,


                                     - 12 -
J-S27024-19


and did not know White had listened to wiretaps. Brown’s Brief, at 53-54.

Brown argues, “the PCRA court confused knowledge of the existence of []

White with knowledge of her testimony and the wiretap evidence. The critical

issue is not the availability or existence of the witness, but their testimony.”

Id. at 55.

      In     support   of   this   argument,    Brown   cites   to   three   cases,

Commonwealth v. Cooney, 282 A.2d 29 (Pa. 1971); Commonwealth v.

Bulted, 279 A.2d 158 (Pa. 1971); and Commonwealth v. Bonacurso, 625

A.2d 1197 (Pa. Super. 1993). However, none of these cases support counsel’s

attempt to distinguish between knowledge of the existence of a witness and

knowledge of the contents of her information.

      Initially, we note that none of these cases concern untimely PCRAs.

Rather, all concern claims of after-discovered evidence pursuant to 42

Pa.C.S.A. § 9543(a)(2)(vi).        Our Supreme Court has stated “the newly-

discovered facts exception to the time limitations of the PCRA, as set forth in

subsection 9545(b)(1)(ii), is distinct from the after-discovered evidence basis

for relief delineated in 42 Pa.C.S. § 9543(a)(2).” Commonwealth v. Burton,

158 A.3d 618, 629 (Pa. 2017). Further, each of the three cases specifically

noted a petitioner must show that the evidence was unavailable at the time

of trial in order qualify as after-discovered evidence. See Cooney, supra at

30; Bulted, supra at 160; Bonaccurso, supra at 1199. Lastly, in each of

these cases, the fact that the evidence or witness was unavailable at the time


                                       - 13 -
J-S27024-19


of trial was not an issue, thus, there was no analysis of the unavailability

prong; rather, in each case the decision focused on the issue of whether the

previously unavailable evidence was exculpatory. See Cooney, supra at 30

(holding bullet found in defendant’s head which corroborated his theory of

case was not found until after trial); Bulted, supra at 160 (parties agreed

witness was unavailable for trial where he had fled jurisdiction and efforts to

locate him were unsuccessful); Bonaccurso, supra at 1199-1200 (holding

witness unavailable for trial where he initially lied to police and said he did not

witness crime).      Thus, these cases are irrelevant to the instant matter,

because they do not discuss the issue of unavailability or support Brown’s

contention that the trial court should have distinguished between knowledge

of the existence of a possible witness and knowledge of the contents of her

testimony.

          Here, the record amply supports the PCRA court’s finding that trial

counsel was aware White existed and had information concerning this case.

The record also shows trial counsel made the bare minimum of effort to

contact White by sending her a letter. When White did not respond to the

letter (which she may or may not have received), counsel did not make any

further attempt to contact her. Had she done so, she could have discovered

the information currently at issue.     Thus, his second claim does not merit

relief.




                                      - 14 -
J-S27024-19


     In his third claim, Brown maintains the PCRA court erred in holding

neither the White affidavit nor her testimony at the PCRA hearing were facts.

Brown’s Brief, at 57-59.

     To the extent Brown is claiming that the White affidavit in and of itself

constituted a newly discovered fact, the issue was not before the PCRA court

on remand. This Court has already ruled that it did not.

       In our prior decision in this matter, we stated:

     Our Supreme Court addressed a situation like the one in the case
     sub judice in Commonwealth v. Castro, 625 Pa. 582, 93 A.3d
     818 (2014). In Castro, the petitioner relied upon a newspaper
     article to establish the newly-discovered fact exception to the
     PCRA’s timeliness requirement. Our Supreme Court held that a
     newspaper “article contain[ed] allegations that suggest such
     evidence may exist, but allegations in the media, whether true or
     false, are no more evidence than allegations in any other out-of-
     court situation.” Id. at 825.

     In this case, White’s affidavit does not set forth who made the
     statements on the wiretaps. . . The affidavit states that the
     wiretaps had the voice of a killer; however, it fails to aver that the
     voice heard on the wiretap was not [Brown’s] voice. Instead, the
     affidavit merely references exculpatory wiretaps that may exist.
     This is similar to Castro in which the newspaper article referenced
     a possible video tape that could be evidence. See id. at 827.
     Thus, there is no fact within the affidavit, only information which
     could lead [Brown] to discover facts.

Brown, supra at 502-503.

     This decision is binding on both the PCRA court and this Court under the

law of the case doctrine.   This doctrine “refers to a family of rules which

embody the concept that a court involved in the later phases of a litigated

matter should not reopen questions decided by another judge of that same


                                    - 15 -
J-S27024-19


court or by a higher court in the earlier phases of the matter.”

Commonwealth v Starr, 664 A.2d 1326, 1331 (Pa. 1995).

      Among the related but distinct rules which make up the law of the
      case doctrine are that: (1) upon remand for further proceedings,
      a trial court may not alter the resolution of a legal question
      previously decided by the appellate court in the matter; (2) upon
      a second appeal, an appellate court may not alter the resolution
      of a legal question previously decided by the same appellate court.
      ...

Id. Thus, neither the PCRA court nor this Court can alter the prior panel’s

decision that the White affidavit is not a fact.

      Moreover, we agree with the PCRA court that White’s testimony did not

constitute a fact. In its opinion after remand, the PCRA court stated White’s

testimony “for the most part, was consistent with the contents of the

affidavit[.]” PCRA Ct. Op., at unnumbered page 7. The parties do not dispute

the wiretaps did not corroborate the allegations made in the affidavit. Id. at

8.

      We have reviewed White’s sealed testimony; we find nothing in her

testimony that contradicts the PCRA court’s findings that White did not know

who was speaking on the wiretap or what incident the speakers were

discussing. PCRA Ct. Op., at unnumbered pages 8-9. Moreover, our reading

of the sealed record entirely supports the PCRA court’s conclusion that there

was little difference between White’s original affidavit and her PCRA hearing

testimony. See id. at 7.




                                      - 16 -
J-S27024-19


        We see no meaningful distinction between our prior panel’s analysis, as

quoted above, of the White affidavit and our current analysis of her testimony

at the PCRA hearing. White does not recognize either voice in the wiretap and

is unware if the call referred to the killing of Officer Naim. Moreover, her

testimony did not lead to any facts, as the parties were unable to discover any

wiretap that corroborated her allegations. Thus, Brown’s third claim does not

merit relief. See id.; see also Castro, supra at 825.

        In his fourth      claim, Brown contends          the   PCRA’s time    bar   is

unconstitutional as applied to him.            Brown’s Brief, at 59-65.   However, as

Brown also raised this claim for the first time in his post-remand April 28,

2017 amended PCRA petition, and as it is well beyond the scope of our remand

order, the PCRA court had no jurisdiction to consider it.           See Sepulveda,

supra at 1280. Thus, the claim fails.7


____________________________________________


7   In any event, the claim is meritless. Our Supreme Court has stated:

        This Court has held that the PCRA’s time restriction is
        constitutionally valid. See Commonwealth v. Peterkin, 554 Pa.
        547, 722 A.2d 638, 643 (1998) (“the PCRA’s time limitation upon
        the filing of PCRA petitions does not unreasonably or
        unconstitutionally limit [an appellant’s] constitutional right to
        habeas corpus relief.”). Furthermore, we have held that the PCRA
        time limits are jurisdictional in nature, implicating a court’s very
        power to adjudicate a controversy. See Commonwealth v.
        Fahy, 558 Pa. 313, 737 A.2d 214 (1999). Accordingly, the
        “period for filing a PCRA petition is not subject to the doctrine of
        equitable tolling;” instead, the time for filing a PCRA petition can
        be extended only to the extent that the PCRA permits it to be



                                          - 17 -
J-S27024-19


       In his fifth issue, Brown maintains the PCRA court erred in not granting

him a new trial because the Commonwealth failed to turn over to him an

unredacted8 copy of Angela White’s 2001 interview with Agent Farmer. He

contends it also failed to turn over evidence in the form of certain tape-

recorded statements made in the wiretaps. Lastly, Brown contends White’s

testimony at the PCRA hearing and the information on the wiretaps constitutes

after-discovered evidence. Brown’s Brief, at 42-52, 65-76. For the reasons

discussed below, this claim is meritless.

       Brown contends the Commonwealth committed a Brady violation when

it failed to turn over to him the unredacted notes from White’s interview with


____________________________________________


       extended, i.e., by operation of one of the statutorily enumerated
       exceptions to the PCRA time-bar. Id. at 222.

       More recently, in Commonwealth v. Robinson, 575 Pa. 500,
       837 A.2d 1157 (2003), we recounted this Court’s rejection of
       “various theories devised to avoid the effects of the one-year time
       limitation” of the PCRA. Id. at 1157 (collecting cases). In
       Robinson, we reiterated the strictly jurisdictional nature of the
       PCRA time-bar and that “the PCRA confers no authority upon this
       Court to fashion ad hoc equitable exceptions to the PCRA time-bar
       in addition to those exceptions expressly delineated in the Act.”
       Id. at 1161 (quoting Commonwealth v. Eller, 569 Pa. 622, 807
       A.2d 838, 845 (2002)).

Commonwealth v. Cruz, 852 A.2d 287, 292 (Pa. 2004).

8 The Commonwealth did turn over a redacted copy of the interview to Brown’s
counsel prior to trial. PCRA Ct. Op., at unnumbered page 6; N.T. PCRA
Hearing, 11/29/2016, Vol. II at 10, 12. The PCRA court held the portion
turned over to trial counsel contained the only references in the interview to
the shooting of Officer Naim. PCRA Ct. Op., at unnumbered page 6.


                                          - 18 -
J-S27024-19


Agent Farmer and the information on the wiretaps pertaining to the instant

matter.

     Our Supreme Court has stated in order to prove a Brady violation, a

defendant must show:     (1) the prosecution concealed evidence; (2) the

evidence was either exculpatory or impeachment evidence favorable to him;

and (3) he was prejudiced by the concealment. Commonwealth v. Bomar,

104 A.3d 1179, 1189 (Pa. 2014), cert. denied, 136 S.Ct. 49 (2015). Further,

     Pursuant to Brady and its progeny, the prosecutor has a duty to
     learn of any favorable evidence known to the others acting on the
     government’s behalf in the case, including the police. However,
     there is no constitutional requirement that the prosecution make
     a complete and detailed accounting to the defense of all police
     investigatory work on a case. The mere possibility that an item
     of undisclosed information might have helped the defense, or
     might have affected the outcome of the trial, does not establish
     ‘materiality’ in the constitutional sense.

     Instead, favorable evidence is material, and constitutional error
     results from its suppression by the government, if there is a
     reasonable probability that, had the evidence been disclosed to
     the defense, the result of the proceeding would have been
     different. A reasonable probability is a probability sufficient to
     undermine confidence in the outcome. In evaluating whether a
     reasonable probability of a different outcome has been
     demonstrated, [t]he question is not whether the defendant would
     more likely than not have received a different verdict with the
     evidence, but whether in its absence he received a fair trial,
     understood as a trial resulting in a verdict worthy of confidence. A
     defendant thus need not demonstrate that after discounting the
     inculpatory evidence in light of the undisclosed evidence, there
     would not have been enough left to convict. Rather, a defendant
     need only show that the favorable evidence could reasonably be
     taken to put the whole case in such a different light as to
     undermine confidence in the verdict.




                                    - 19 -
J-S27024-19


Commonwealth v. Natividad, 200 A.3d 11, 26 (Pa. 2019) (quotation marks

and citations omitted). Lastly, our Supreme Court has stated, “admissibility

at trial is not a prerequisite to a determination of materiality under Brady.

Rather, the touchstone of materiality is whether there is a reasonable

probability that, had the evidence been disclosed to the defense, the result of

the proceeding would have been different.” Commonwealth v. Willis, 46

A.3d 648, 670 (Pa. 2012) (citation omitted).

      With respect to the White notes or interview, as noted above, the PCRA

court, after its in camera review of the unredacted interview, found the

Commonwealth had turned over the only portions of the notes or interview

that directly referenced the killing of Officer Naim, namely paragraphs 31 and

32, to Brown prior to trial. PCRA Ct. Op., at unnumbered page 6. It further

found the remaining, redacted materials related solely to the charges against

White, in an unrelated drug investigation.     Id.   We have now thoroughly

reviewed the notes in question, and we agree with the PCRA court. Brown

does not point to and we can find nothing in the remaining interview notes

that are in any way relevant to Brown, let alone Brady material. See Bomar,

supra at 1189. Thus, this claim does not merit relief.

      With respect to the issue of the wiretaps, we initially wish to note the

following.   As per Operating Procedures Sections 65.75 and 65.77 of the

Superior Court, the PCRA court returned the wiretaps and their logs to this

Court’s archives, so they are not contained in the certified record.    Brown


                                    - 20 -
J-S27024-19


could previously have moved pursuant to 18 Pa.C.S.A. § 5715 to unseal them

and have them forwarded to this panel. However, he did not do so. Thus,

under settled case law, we found, in our original decision, Brown waived the

claim. See Commonwealth v. B.D.G., 959 A.2d 362, 372 (Pa. Super. 2008)

(en banc); see also Commonwealth v. Martz, 926 A.2d 514, 524-525 (Pa.

Super. 2007), appeal denied, 940 A.2d 363 (Pa. 2008).

      Following our grant of reconsideration, Brown moved to unseal the

wiretaps. We do not approve of this belated attempt. Further, while Brown

attempts to specify where we may find the approximately seven extracts of

conversation, he is generally unable to narrow it to a particular tape and, in

some instances, it is not clear whether he is referencing a tape or a portion of

the log of the tapes. It would place an undue burden on this Court to unseal

and review the tapes under these circumstances. However, Brown and the

Commonwealth are in general agreement as to the content of the wiretaps.

Given this, in the interest of justice, we will accept Brown’s version of the

seven instances and review the claim on the merits without the necessity of

unsealing the wiretaps.

      To the extent that Brown is claiming that the Commonwealth violated

Brady by not turning over all of the wiretaps, the claim lacks merit, as it is

evident, as enunciated above, that the overwhelming majority of the wiretaps

concerned an entirely separate drug investigation that had nothing to do with

the murder of Officer Naim.      With respect to those approximately seven


                                     - 21 -
J-S27024-19


instances where the wiretaps arguably, do discuss the murder, we see nothing

in them that constitutes Brady material.9

       As noted above, in three of the seven instances it is not even clear that

the callers are discussing the murder of Officer Naim rather than the shooting

of Kyle Goosby, and Brown’s attempts to convince us otherwise are mere

speculation.    Moreover, none of the three statements at issue contain any

information favorable to Brown. The wiretaps do not show any of the callers,

many of whom were unidentified, were witnesses to the crime or had any

direct knowledge of it. No one confesses to the murder, provides the name

of a suspect, or any basis for his or her belief that Brown was not the

murderer. Further, no one in the wiretaps, despite Brown’s specious

arguments to the contrary, states that they know anything about the murder

weapon.

       While Glanton states in several of the calls that he thought someone

else was the shooter, the Commonwealth had already disclosed that

information prior to trial via the redacted interview notes from Agent Farmer’s

interview with Angela White.           Brown utterly fails to explain why having

multiple sources for the same information, that Glanton believed he was not




____________________________________________


9Again, we note that, as the PCRA court reviewed the wiretaps in camera, for
purposes of our merit review, we accept the summarizations of the portions
of the conversations as contained in Brown’s brief.

                                          - 22 -
J-S27024-19


the murderer, would have altered his defense strategy or have undermined

confidence in the verdict.

      In sum, Brown has offered no legal support of his claims that the seven

taped calls constitute Brady material.   Further, he has not pointed to any

evidence, admissible or otherwise contained in the calls.       Moreover, he

neglects to provide a specific, concrete explanation of how the information

contained therein was favorable to him, would have changed his defense

strategy, or would have undermined confidence in the verdict. Thus, Brown

has not shown that the wiretaps were material to his defense and his claim

that the wiretaps constituted Brady material does not merit relief.        See

Natividad, supra at 26.

      Brown contends that White’s testimony and the wiretaps constitute

after-discovered evidence.

      To prevail on an after-discovered evidence claim for relief under
      subsection 9543(a)(2)(vi), a petitioner must prove that (1) the
      exculpatory evidence has been discovered after trial and could not
      have been obtained at or prior to trial through reasonable
      diligence; (2) the evidence is not cumulative; (3) it is not being
      used solely to impeach credibility; and (4) it would likely compel
      a different verdict.

Burton, supra at 629 (citation omitted).

      Leaving aside the issue, discussed more fully above, of whether Brown

could have obtained this evidence prior to trial, Brown has failed to

demonstrate that it would have compelled a different verdict.         White’s

statement that she listened to a wiretap in which an unknown person


                                    - 23 -
J-S27024-19


confessed to the murder of an unknown police officer is hearsay, not within

any exception, and so unreliable as to be inadmissible. See PCRA Ct. Op., at

unnumbered page 7 (finding White’s testimony not credible). “A claim which

rests exclusively on inadmissible hearsay is not of a type that would implicate

the after-discovered evidence exception to the timeliness requirement, nor

would such a claim, even if timely, entitle Appellant to relief under the PCRA.”

Commonwealth v. Yarris, 731 A.2d 581, 592 (Pa. 1999). Thus, this claim

does not merit relief.

      Brown’s claim that the statements contained on the wiretaps constitiute

after-discovered evidence is equally lacking in merit. As discussed above, the

information that Glanton did not believe that Brown killed Officer Naim was

known to counsel prior to trial because of the redacted White interview or

notes. The statement that “Stink’s” little brother might have been the killer

is inadmissible double (or possibly triple) hearsay as it is a statement that an

unknown person told Glanton that other unknown people were claimng

someone else “might” be the killer. In other calls, the information is neither

evidence nor exculpatory as the identity of the speaker is not known and/or it

is unclear from the context whether the callers are discussing Officer Naim’s

murder or the shooting of Kyle Goosby. Lastly, this Court is unable to discern

the basis for Brown’s belief that the call between “Hippie” and Peris Smith is

exculpatory, relevant, or admissible.    We see nothing in the single word,

“chill,” which shows that Peris Smith knew anything about the murder weapon


                                     - 24 -
J-S27024-19


or how this statement was exculpatory.        Moreover, the conversation is

inadmissible hearsay and Brown has failed to show that it is subject to any

exception.    Brown’s claim that the wiretaps constitute after-discovered

evidence does not merit relief. See Yarris, supra at 592.

      In his sixth claim, Brown argues that the PCRA court erred in not

considering newly discovered facts in the form of affidavits from his co-

defendant Acey Taylor and former Commonwealth witness Darnell Hines.

Brown’s Brief at 42-52, 76-86.

      Brown raised these claims for the first time in his post-remand April 28,

2017 amended PCRA petition. Amended Petition for Post-Conviction Relief, at

10-12. As stated above, following a limited remand, an appellant cannot raise

new claims exceeding the scope of the remand. See Sepulveda, supra at

1280; see also Rivera, supra at 388-389. Here, as discussed above, the

remand was limited to the White affidavit and the wiretaps. Taylor and Hines’

recantation affidavits are completely unrelated to White or to the wiretaps.

Moreover, we find Brown’s attempts to both limit the scope of the holding in

Sepulveda and to distinguish it utterly unpersuasive. The PCRA court was

without jurisdiction to consider Brown’s new and unrelated claims of newly

discovered evidence. Thus, his sixth claim fails.

      In his seventh and final issue, Brown avers that the trial court erred in

denying his request for discovery. Brown’s Brief, at 86-89. In his request,

Brown sought:


                                    - 25 -
J-S27024-19


      . . . any investigative files maintained by the Aliquippa Police
      Department, Beaver County detectives, the Office of Attorney
      General, the Pennsylvania State Police, and any information
      provided by the F.B.I. to the aforementioned state or local law
      enforcement as it relates to an investigation of Anthony Tusweet
      Smith, Michael "Mike-Mike" Glanton, and Peris Smith and their
      involvement in the murder of Officer Naim, including but not
      limited to any statements provided by Anthony “Ali” Dorsett.

      In addition, counsel requests copies of any police files maintained
      by the Aliquippa Police Department, Office of Attorney General,
      Pennsylvania State Police, Beaver County detectives, and any
      information provided by the F.B.I. to the aforementioned state or
      local law enforcement pertaining to a parallel drug investigation
      of the Smith brothers and Michael Glanton.

      Counsel also seeks discovery of any investigative files maintained
      by the Aliquippa Police Department, Beaver County detectives, the
      Office of Attorney General, the Pennsylvania State Police, and any
      information provided by the F.B.I. to the aforementioned state or
      local law enforcement as it relates to an investigation into possible
      Aliquippa police corruption at the time of Officer Naim’s death, not
      limited to grand jury information.

Request for Discovery Pursuant to Pa.R.Crim.P. 902(E), 9/25/2017, at 4-5

(paragraph enumeration omitted).

      The Pennsylvania Rules of Criminal Procedure proscribe discovery during

collateral proceedings “except upon leave of court after a showing of

exceptional circumstances.” Pa.R.Crim.P. 902(E)(1). “We review the denial of

a discovery request in post-conviction proceedings for abuse of discretion.”

Commonwealth v. Hanible, 30 A.3d 426, 452 (Pa. 2011), cert. denied, 568

U.S. 1091 (2013). “An abuse of discretion is not a mere error in judgment.

Instead, it is a decision based on bias, ill will, partiality, prejudice, manifest

unreasonableness, or misapplication of law.       Moreover, we recall that the


                                     - 26 -
J-S27024-19


appellant has the duty to convince us an abuse occurred.” Commonwealth

v. Frey, 41 A.3d 605, 611 (Pa. Super. 2012), appeal denied, 65 A.3d 413 (Pa.

2013).

      Here, Brown has not persuaded us that the PCRA court abused its

discretion. In its decision denying Brown’s request, the PCRA court detailed

the extent of the information already provided to Brown prior to trial about

the possible involvement of Anthony Tusweet Smith in the murder of Officer

Naim, and that Angela White, Michael Glanton and others in their circle might

have information about the incident.      PCRA Court Opinion, 10/11/2017, at

unnumbered pages 2-3. It then found that Brown failed to identify “specific

documents or items that were not disclosed pre-trial or during the trial.” Id.

at 4. It concluded that Brown’s exceedingly broad request was “speculative

and a baseless fishing expedition.” Id. Having reviewed the record, which

supports its findings, we discern no abuse of discretion. See Frey, supra at

611. Brown’s final claim fails.

      Because Brown’s second through seventh claims do not merit relief, we

find that the PCRA court did not err in holding that Brown did not timely file

his PCRA petition under any exception to the PCRA’s timeliness requirements.

Thus, his first claim does not merit relief.

      Accordingly, for the reasons discussed above, we affirm the denial of

Brown’s third PCRA petition.




                                      - 27 -
J-S27024-19


     Order affirmed. Motion to unseal wiretap records denied. Motion to

supplement the record denied.



Judgment Entered.




Joseph D. Seletyn, Esq.
Prothonotary



Date: 10/2/2019




                                - 28 -